UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1804


URIEL ALEJANDRO VENTURA, a/k/a Alejandro Ventura Uriel,

                Petitioner,

          v.

JEFFERSON B. SESSIONS, III, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 15, 2017              Decided:   February 27, 2017


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner.     Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, John S. Hogan, Assistant Director, Todd J.
Cochran, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Uriel Alejandro Ventura, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals dismissing his appeal from the immigration judge’s order

denying his request for a second hearing on his application for

cancellation        of    removal,   denying      his    motion      for    a   fifth

continuance, and ordering Ventura removed to Mexico.                        For the

reasons that follow, we deny the petition for review.

      Ventura first contends that the immigration judge erred in

refusing to allow Ventura to present new evidence and testimony

at what would have been a second hearing on his application for

cancellation of removal pursuant to 8 U.S.C. § 1229b(b) (2012).

We disagree.        The Board reversed the immigration judge’s initial

decision granting Ventura cancellation of removal, finding clear

error   in    the    immigration     judge’s      analysis     of    the    hardship

factors.     Although the Board later vacated the order of removal

to allow Ventura to pursue voluntary departure and any other

relief to which he may be qualified, it denied Ventura’s motion

for   reconsideration        of   its    order    reversing     the    immigration

judge’s    grant     of   relief.       Thus,    we   agree   with    the   Attorney

General that Ventura’s application for cancellation of removal

was fully adjudicated and rejected at the time his proceedings

were remanded to the immigration court.                 Nor do we discern any

error with the Board’s consideration of the evidence Ventura

                                          2
later proffered to support his request for a second hearing,

which    led    to    its     finding   that      this      evidence   would      not   have

impacted the relevant hardship analysis.

      Ventura also complains that, in rejecting his request for a

second individual hearing on his application for cancellation of

removal, the agency violated his right to due process.                            Ventura,

however, cannot state a colorable due process claim because he

has no liberty or property interest in cancellation of removal.

See Aparicio-Brito v. Lynch, 824 F.3d 674, 684 (7th Cir. 2016)

(cancellation of removal is “a form of discretionary relief in

which there is no liberty interest at stake” (internal quotation

marks omitted)); see also Dekoladenu v. Gonzales, 459 F.3d 500,

508   (4th     Cir.    2006)       (stating    that    “[n]o    property     or    liberty

interest can exist when the relief sought is discretionary”),

abrogated      on     other    grounds    by      Dada v.      Mukasey,     554 U.S. 1

(2008).

      Finally,        Ventura’s       petition        for    review     implicates      the

immigration judge’s denial of his motion for a fifth continuance

of his removal proceedings.               An immigration judge “may grant a

continuance for good cause shown.”                     8 C.F.R. § 1003.29 (2016).

We review the denial of a motion for a continuance for abuse of

discretion.          Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.

2007).       We will uphold the denial of a continuance “unless it

was     made    without        a    rational      explanation,         it   inexplicably

                                              3
departed     from     established     policies,    or   it   rested   on     an

impermissible       basis,   e.g.,   invidious    discrimination   against    a

particular race or group.”           Id. at 441 (internal quotation marks

omitted).     Upon review of the record and Ventura’s claims, we

discern no abuse of discretion in the denial of a continuance in

this case.

     Accordingly, we deny the petition for review.                 We further

deny the Attorney General’s motion to strike the unpublished

Board decisions filed by Ventura in conjunction with his brief.

See Fed. R. App. P. 32.1(b).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                             PETITION DENIED




                                        4